t c memo united_states tax_court epitome systems inc petitioner v commissioner of internal revenue respondent docket nos 4177-13l filed date donald e baldauf an officer for petitioner laura a price and lauren b epstein for respondent memorandum opinion nega judge these cases were consolidated for purposes of trial briefing and opinion petitioner commenced the case at docket no 4177-13l in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination upholding collection actions regarding an employment_tax deficiency of dollar_figure for tax_year petitioner commenced the case at docket no in response to a notice_of_deficiency respondent sent to petitioner on date in which respondent determined deficiencies in and additions to tax on petitioner’s federal_income_tax in the following amounts additions to tax1 tye june deficiency sec_6651 sec_6655 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure respondent also determined an addition_to_tax under sec_6651 for each year at issue in an amount to be computed at a later date the issues for consideration in the case at docket no 4177-13l are whether petitioner underreported wages paid to its only employee donald baldauf and whether the settlement officer abused her discretion in upholding the collection action for petitioner’s employment_tax liability for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the issues for consideration in the case at docket no are whether petitioner failed to report net taxable_income of dollar_figure and dollar_figure for tax years ending tye date and respectively failed to report gross_receipts of dollar_figure and dollar_figure for tye date and respectively and is liable for the additions to tax pursuant to sec_6651 and and a for tye date through background the facts have been deemed established for purposes of these cases under rule f at the time the petitions were filed petitioner was a c corporation2 with its principal_place_of_business in bradenton florida i docket no 4177-13l the notice_of_determination underlying petitioner’s case at docket no 4177-13l was mailed on date mr baldauf was petitioner’s only employee during tax_year petitioner filed form sec_941 employer’s quarterly petitioner in its petition at docket no contends that it is an s_corporation an eligible_small_business corporation may elect to be treated as an s_corporation under sec_1362 by inter alia filing a completed form_2553 election by a small_business_corporation with the internal_revenue_service sec_1362 sec_1_1362-6 income_tax regs respondent does not have any records indicating that petitioner has ever made the requisite election to be treated as an s_corporation nor did petitioner offer any evidence corroborating its assertion that it is an s_corporation federal tax_return for each quarter of reporting total taxable wages paid to mr baldauf of dollar_figure petitioner made employment_tax deposits of dollar_figure for tax_year petitioner filed a form_w-2 wage and tax statement for wages paid to mr baldauf during tax_year the form_w-2 reported that petitioner paid mr baldauf dollar_figure during tax_year the form_w-2 thus reported an amount_paid to mr baldauf that was dollar_figure more than the total of the amounts reported on the form sec_941 on date respondent assessed petitioner an additional dollar_figure in employment_tax for the period ending date petitioner timely submitted form request for a collection_due_process or equivalent_hearing following receipt of a letter lt-11 notice_of_intent_to_levy and notice of your right to a hearing settlement officer denise williams so williams scheduled a collection_due_process cdp hearing for date and requested various documentation from petitioner in advance of the hearing including form 433-b collection information statement for businesses form sec_941 for date through date forms employer’s annual federal unemployment futa_tax return for through and proof of deposits for through date a telephone cdp hearing was held on date between so williams and mr baldauf petitioner did not provide the requested documentation in advance of the hearing during the hearing mr baldauf raised frivolous arguments claiming that the constitution does not require him to pay taxes mr baldauf stated that he disagreed with the additional tax and desired to take his case to the tax_court petitioner did not offer any collection alternatives and so williams upheld the proposed levy ii docket no the notice_of_deficiency underlying petitioner’s case at docket no was mailed to petitioner on date during the years at issue mr baldauf was petitioner’s only employee and sole shareholder in the process of auditing mr baldauf’s personal income_tax return to which he had attached a schedule c profit or loss from business relating to petitioner’s business respondent learned that petitioner was a subchapter_c_corporation that had not filed forms u s_corporation income_tax return for tye date through nor had it paid taxes for those tax years respondent conducted a bank_deposits analysis of petitioner’s bank records in order to reconstruct its income during the years at issue petitioner maintained accounts at first america bank revenue_agent joseph castellano ra castellano audited petitioner’s bank records for the tax years at issue in order to reconstruct petitioner’s income petitioner provided respondent with some books_and_records relating to but did not provide books_and_records for any other years ra castellano cross- referenced the books_and_records with the expenses that were reported on the schedule c attached to mr baldauf’s federal_income_tax return and determined that the schedule c expenses were substantiated through the provided books_and_records except for the calendar_year expenses ra castellano did not allow as deductible expenses the expenditures appearing on petitioner’s bank account records because petitioner did not provide any documentation for the business nature of those expenses respondent prepared substitutes for returns sfrs for petitioner for tye date through for petitioner’s tye date and respondent transferred allowable expenses from the schedule c attached to mr baldauf’s tax_return to the forms for those periods because mr baldauf’s schedule c reported expenses on a calendar_year basis respondent allocated half of the expenses to petitioner’s form_1120 for tye date and half to tye date mr baldauf has not filed a federal_income_tax return since and accordingly there were no schedules c from mr baldauf relating to petitioner’s tye date or that would have allowed respondent to determine expenses allocable to those tax years petitioner has not provided respondent with documentation concerning expenses for those tax years discussion i docket no 4177-13l a overview of cdp hearing requirements under sec_6331 the commissioner is authorized to levy upon the property or property rights of a taxpayer who fails to make payment for taxes due within days after notice_and_demand for payment at least days before a levy is made the commissioner must notify the taxpayer in writing of the opportunity to appeal the proposed levy at a cdp hearing held by the office of appeals appeals see sec_6330 b at the hearing the taxpayer may raise any relevant issue as to the propriety of the proposed levy such as spousal defenses challenges to the collection action and offers of collection alternatives sec_6330 see also 114_tc_604 the taxpayer may also challenge the existence or amount of the underlying tax liability if he or she did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 the appeals officer must make a determination about whether to uphold the proposed levy taking into consideration verification that the requirements of any applicable law or administrative procedure have been met relevant issues raised at the hearing and whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 and a b and c a taxpayer may petition the court under sec_6330 to review appeals’ determination where the validity of the tax_liability is properly at issue we review the tax_liability de novo sego v commissioner t c pincite 114_tc_176 the court reviews other administrative determinations of appeals for abuse_of_discretion 119_tc_252 citing sego v commissioner t c pincite an abuse_of_discretion occurs when appeals’ determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir 125_tc_14 respondent concedes that the underlying liability is at issue in the case at docket no 4177-13l accordingly we review de novo whether petitioner is liable for the deficiency in its employment_taxes see sego v commissioner t c pincite after reviewing de novo the underlying liability we review the other determinations of appeals for abuse_of_discretion see craig v commissioner t c pincite b burden_of_proof in general the commissioner’s determination as to a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 c employer withholding requirements the internal_revenue_code requires employers to pay employment_taxes imposed on employers and to withhold from employees’ wages certain taxes imposed on employees see sec_3111 sec_3301 sec_3101 sec_3102 sec_3402 requires employers to withhold from employees’ wages the amounts of federal_income_tax owed by those employees sec_3501 requires employers to deposit the amounts withheld under sec_3402 with the treasury of the united_states sec_3403 imposes liability on employers who fail to withhold required amounts of tax owed by employees d application and analysis the employment_tax liability at issue in the case at docket no 4177-13l arises from a dollar_figure discrepancy between amounts reported on petitioner’s form sec_941 for tax_year and mr baldauf’s form_1040 u s individual_income_tax_return for tax_year petitioner argued in its petition that the discrepancy resulted from a computer glitch that resulted in the application of a date payment to date respondent disputes this allegation claiming that respondent’s records for the first three quarters of show matching amounts between petitioner’s quarterly deposits and its form sec_941 at trial mr baldauf testified that he erred in allocating a paycheck from petitioner to himself when there were insufficient funds for petitioner to pay him accordingly mr baldauf claims that he did not receive dollar_figure from petitioner in the form of one paycheck thus accounting for the discrepancy between amounts reported on his federal_income_tax return and petitioner’s form sec_941 petitioner did not offer into evidence any documentary_evidence of this mistake such as its own bank records or those of mr baldauf instead petitioner offered only the testimony of mr baldauf petitioner’s sole employee and shareholder petitioner thus offered two differing explanations as to the dollar_figure discrepancy in sum petitioner has not met its burden_of_proof to show that respondent’s determination regarding its employment_tax liability is incorrect e appeals’ determination we proceed to determine whether so williams abused her discretion in upholding the levy action against petitioner petitioner did not provide the requested financial information before the cdp hearing nor did it offer any collection alternatives mr baldauf as petitioner’s representative in the cdp hearing raised frivolous arguments so williams’ decision to uphold the proposed levy was not an abuse_of_discretion in the light of petitioner’s failure to provide the requested financial information see eg cavazos v commissioner tcmemo_2008_257 prater v commissioner tcmemo_2007_241 further so williams’ determination was not an abuse_of_discretion considering that petitioner did not raise any relevant issues or appropriate defenses to the collection action nor did it offer any collection alternatives see 124_tc_69 since there was no offer_in_compromise before appeals there was no abuse_of_discretion in appeals’ failing to consider an offer_in_compromise so williams followed the requirements of sec_6330 and her decision to uphold the levy action was not an abuse_of_discretion ii docket no a burden_of_proof in general the commissioner’s determination as to a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise see rule a welch v helvering u s pincite in cases involving unreported income the presumption of correctness attaches if the notice_of_deficiency is supported by a minimal evidentiary foundation linking the taxpayer to the income- producing activity 994_f2d_1542 11th cir aff’g tcmemo_1991_636 as discussed infra we find respondent provided such a foundation here so that petitioner bears the burden_of_proof as to its income_tax_liability petitioner has not asserted nor do we find that the burden_of_proof has shifted to respondent pursuant to sec_7491 petitioner also bears the burden of proving that it is not liable for any addition_to_tax or penalty see 126_tc_191 b deficiency gross_income includes all income from whatever source derived including gross_income derived from a business sec_61 taxpayers must keep such records as are sufficient to establish gross_income and deductions sec_6001 sec_1_6001-1 income_tax regs if a taxpayer fails to maintain the required records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 pursuant to sec_6020 the commissioner is authorized to prepare an sfr for any taxpayer who fails to file a tax_return bank_deposits are prima facie evidence of income and the commissioner does not need to prove a likely source of such income 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir the use of the bank_deposits method has long been sanctioned by the courts estate of mason v commissioner t c pincite the bank_deposits method assumes that all money deposited into a taxpayer’s account during a given period constitutes taxable_income 335_f2d_671 5th cir when the bank_deposits method is used the government must take into account any non-taxable source or deductible expense of which it has knowledge id the taxpayer bears the burden of proving that bank_deposits come from non-taxable sources 102_tc_632 petitioner failed to file tax returns for tye date through additionally petitioner did not provide respondent with records of deductible expenses_incurred outside of calendar_year respondent’s use of the bank deposits method to reconstruct petitioner’s income was reasonable ra castellano examined the bank accounts that petitioner used for the tax years at issue and transferred expenses from mr baldauf’s schedule c to the sfrs for petitioner’s tye date and date petitioner has not provided the court with any books_and_records that would show that the deposits into its bank accounts were not taxable_income nor has it provided the court with evidence of deductible expenses exceeding that respondent already allowed accordingly petitioner has not shown that respondent’s determinations with regard to its tax_liabilities were in error c additions to tax we proceed to consider whether petitioner is liable for additions to tax under sec_6651 and and a for failure to timely file returns for the years at issue timely pay the tax due for those tax years and pay estimated income_tax during the years at issue sec_6651 provides for an addition_to_tax for failure to timely file unless it is shown that the failure is due to reasonable_cause and not due to willful neglect similarly sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect sec_6655 imposes an addition_to_tax for corporations that fail to make estimated_tax payments petitioner did not file income_tax returns for the tax years at issue nor did it offer any reasonable_cause for failing to do so accordingly petitioner is liable for the addition_to_tax under sec_6651 for its tye date through respondent prepared sfrs for the tax years at issue in accordance with his authority under sec_6020 and petitioner did not pay the amounts shown as due see sec_6651 120_tc_163 the returns respondent prepared met the requirements for sfrs under sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner has not offered any arguments alleging reasonable_cause for failure to pay the amounts shown as due on the returns and so is liable for the additions to tax under sec_6651 next we consider whether petitioner is liable for the addition_to_tax under sec_6655 for failure to make estimated_tax payments since petitioner failed to file a tax_return for tye date the required_annual_payment of estimated_tax as it relates to this case equals of petitioner’s tax for tye date through see sec_6655 petitioner made no payments of estimated_tax for any of the tax years at issue accordingly we hold that petitioner is liable for the sec_6655 addition_to_tax for failure to make estimated_tax payments in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
